Case 1:18-cv-07291-VSB-RWL Document 74-11 Filed 08/10/20 Page 1 of 4




                  EXHIBIT 10
                                                                       For Analysis AWX UTC CTS 07-23-2018 to 08-03-2018 Trade Summary M209.xlsx
Case 1:18-cv-07291-VSB-RWL Document 74-11 Filed 08/10/20 Page 2 of 4




                                                                          Report_Date        Report_Cycle        Page       Member_No                                     Member_Name   Sttlmnt_Date   Trade_Date       Rcvd_Date    Mkt   Security_Symbol         Buy_Cnt        Buy_Qty    Buy_Amt         Sell_Cnt     Sell_Qty      Sell_Amt
                                                                          2018-07-24                        1      3212      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   170        AWX                         3       800.00        2,420.00            0          0.00             0.00
                                                                          2018-07-24                        1      3212      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   160        AWX                       879    297701.00     879,335.35          543     150089.00       441,025.60
                                                                          2018-07-24                        1      3212      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   150        AWX                        15      2900.00        8,993.00            8      1075.00          3,252.25
                                                                          2018-07-24                        1      3212      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   145        AWX                         9      2069.00        6,035.39            9      1810.00          5,602.00
                                                                          2018-07-24                        1      3212      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   140        AWX                         2       900.00        2,579.00            0          0.00             0.00
                                                                          2018-07-24                        1      3213      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   135        AWX                         8       900.00        2,666.00            5      1000.00          3,008.00
                                                                          2018-07-24                        1      3213      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   130        AWX                        37      6570.00       19,855.00            6        800.00         2,388.00
                                                                          2018-07-24                        1      3213      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   110        AWX                       149     62919.00     183,650.86           62      16389.00         49,334.65
                                                                          2018-07-24                        1      3213      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   100        AWX                        44      4350.00       12,452.75          14     425134.00     1,238,661.27
                                                                          2018-07-24                        1      3213      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   060        AWX                       389    138444.00     399,530.06          273      76688.00       224,275.38
                                                                          2018-07-24                        1      3213      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   030        AWX                       502    178230.00     524,007.44          250      64900.00       194,375.99
                                                                          2018-07-24                        1      3213      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   020        AWX                       175     68062.00     201,340.94          134      26060.00         81,234.65
                                                                          2018-07-24                        1      3213      00000017       INTERACTIVE   BROKERS   LLC                 2018-07-26     2018-07-24       2018-07-24   010        AWX                         1       100.00          292.00            0          0.00             0.00
                                                                                                                                                                                                                                                           total buy quantity    763945.00                                 763945.00
                                                                                                                                                                                                                                                             percent of float        23.51                                      23.51
                                                                          2018-07-25                        1       3317     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   160        AWX                     1398     412221.00    1,470,673.72         860     227577.00       867,114.61
                                                                          2018-07-25                        1       3317     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   150        AWX                        16      3921.00       12,980.93          26       6040.00        20,761.65
                                                                          2018-07-25                        1       3317     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   145        AWX                        12      2000.00        7,249.00          15       2900.00        10,909.00
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   140        AWX                         3      1200.00        3,903.00           3         800.00        2,906.00
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   135        AWX                        62     10790.00       38,054.22          22       3588.00        13,330.05
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   130        AWX                       112     17547.00       62,205.39          25       3747.00        14,361.54
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   110        AWX                       424    119316.00      436,849.34         240      50237.00       179,968.11
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   100        AWX                        10      3795.00       16,144.48           9     502525.00     1,701,246.15
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   060        AWX                       618    185771.00      683,526.24         443     111399.00       413,968.88
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   030        AWX                       942    280222.00      988,496.72         517     125561.00       482,680.63
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   020        AWX                       140     44867.00      169,335.63         232      48871.00       188,224.55
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   010        AWX                         1       100.00          395.00           2         105.00          372.75
                                                                          2018-07-25                        1       3318     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-27     2018-07-25       2018-07-25   170        AWX                         8      2200.00        8,344.20           4         600.00        2,314.00
                                                                                                                                                                                                                                                           total buy quantity   1083950.00                                1083950.00
                                                                                                                                                                                                                                                             percent of float        33.35                                      33.35
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   170        AWX                         0         0.00            0.00           2         196.00          926.40
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   160        AWX                     1394     370221.00    1,694,884.30       1,164     291661.00     1,446,417.12
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   150        AWX                        32      4833.00       22,645.28          23       8213.00        42,258.62
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   145        AWX                        10      1200.00        5,727.00           3         437.00        2,254.75
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   140        AWX                         1       300.00        1,278.00          11       2330.00        10,551.38
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   135        AWX                        29      3872.00       17,798.62          19       1805.00         8,347.73
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   130        AWX                        49      9212.00       43,666.00          46      13110.00        67,459.02
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   110        AWX                       292     69288.00      328,095.77         208      41220.00       211,341.71
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   100        AWX                        34      3152.00       15,536.44          45     383866.00     1,489,304.49
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   060        AWX                       564    154508.00      720,729.90         426      86097.00       410,649.53
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   030        AWX                     1467     377738.00    1,716,754.18         790     203266.00     1,046,511.58
                                                                          2018-07-26                        1       3214     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-30     2018-07-26       2018-07-26   020        AWX                       221     87926.00      413,761.37         237      50049.00       244,854.57
                                                                                                                                                                                                                                                           total buy quantity   1082250.00                                1082250.00
                                                                                                                                                                                                                                                             percent of float        33.30                                      33.30
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   170        AWX                         0         0.00            0.00          12       1511.00        10,315.96
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   160        AWX                     1519     294533.00    2,318,106.44       1,488     260306.00     2,947,081.09
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   150        AWX                        13      2900.00       20,460.00           6         598.00        3,860.92
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   145        AWX                         8      1435.00       12,396.20           3         250.00        3,150.00
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   140        AWX                         3       273.00        2,593.02           1         100.00          647.00
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   135        AWX                        26      7697.00       48,512.57           7       1925.00        13,676.50
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   130        AWX                        33      4555.00       31,545.14          15       1846.00        13,357.40
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   110        AWX                       150     37568.00      267,273.51          97      19349.00       194,740.27
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   100        AWX                        67    135226.00    2,287,652.62          49     338135.00     2,094,436.22
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   060        AWX                       450    125723.00      847,008.80         402      65415.00       478,626.03
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   030        AWX                     1272     244892.00    1,868,547.23         815     177067.00     2,028,317.84
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   020        AWX                       104     31906.00      243,393.52         113      20436.00       161,234.78
                                                                          2018-07-27                        1       3205     00000017       INTERACTIVE   BROKERS   LLC                 2018-07-31     2018-07-27       2018-07-27   010        AWX                         3       230.00        1,955.00           0           0.00            0.00
                                                                                                                                                                                                                                                           total buy quantity    886938.00                                 886938.00
                                                                                                                                                                                                                                                             percent of float        27.29                                      27.29
                                                                          2018-07-30                        1       3151     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   170        AWX                         3       104.00        1,038.82           7       1390.00        11,863.00
                                                                          2018-07-30                        1       3151     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   160        AWX                       983    125909.00    1,621,461.15       2,409     285205.00     2,718,917.47
                                                                          2018-07-30                        1       3151     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   150        AWX                        11      2400.00       23,632.00          20       3736.00        35,827.20
                                                                          2018-07-30                        1       3151     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   145        AWX                        92       543.00        4,092.96           1           1.00           14.11
                                                                          2018-07-30                        1       3151     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   140        AWX                         0         0.00            0.00           8         690.00       12,273.20
                                                                          2018-07-30                        1       3151     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   135        AWX                        10       576.00        8,214.36          24       8378.00        63,624.00
                                                                          2018-07-30                        1       3152     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   130        AWX                         4       525.00        9,364.75         114      33791.00       229,424.01
                                                                          2018-07-30                        1       3152     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   110        AWX                        90      9968.00      114,967.16         152      35470.00       339,921.19
                                                                          2018-07-30                        1       3152     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   100        AWX                        51    622644.00    4,601,291.63          39       2912.00        33,016.31
                                                                          2018-07-30                        1       3152     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   060        AWX                       190     16876.00      185,583.91         333      41796.00       384,625.34
                                                                          2018-07-30                        1       3152     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   030        AWX                       652     83446.00    1,397,870.80       1,957     319957.00     3,071,565.77
                                                                          2018-07-30                        1       3152     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   020        AWX                       139     21619.00      216,238.76         650     151243.00     1,281,577.72
                                                                          2018-07-30                        1       3152     00000017       INTERACTIVE   BROKERS   LLC                 2018-08-01     2018-07-30       2018-07-30   010        AWX                         0         0.00            0.00           1          41.00        1,107.00
                                                                                                                                                                                                                                                           total buy quantity    884610.00                                 884610.00
                                                                       CONFIDENTIAL TREATMENT REQUESTED BY DTCC                                                                                           Page 1 of 2                                                                                                                                DTCC-22
                                                                       For Analysis AWX UTC CTS 07-23-2018 to 08-03-2018 Trade Summary M209.xlsx
Case 1:18-cv-07291-VSB-RWL Document 74-11 Filed 08/10/20 Page 3 of 4




                                                                                                                                                                                                                                      percent of float        27.22                                        27.22
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   150   AWX                       2       115.00         578.01               7       1400.00       5,226.00
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   145   AWX                      93      6914.00      27,755.99              21       2810.00      11,238.50
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   140   AWX                       0         0.00           0.00               3       2500.00      11,820.00
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   135   AWX                       0         0.00           0.00              21       6675.00      28,762.95
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   130   AWX                       3       550.00       2,752.50             171      25834.00     106,633.05
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   110   AWX                      70     12848.00      59,175.15             411      97001.00     402,647.13
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   100   AWX                       3    759543.00   3,096,313.31              17       1606.00       5,955.42
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   060   AWX                     184     57321.00     232,940.07             262      83906.00     322,973.14
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   030   AWX                     250     47205.00     212,499.98           1,258     301048.00   1,286,161.55
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   020   AWX                      36     10247.00      41,769.33             330     147293.00     599,477.40
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   010   AWX                       0         0.00           0.00               1        100.00         365.00
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   170   AWX                       1       200.00         904.00              10       2800.00       9,813.00
                                                                          2018-07-31                       1        3229     00000017       INTERACTIVE   BROKERS   LLC   2018-08-02   2018-07-31       2018-07-31   160   AWX                     376     95197.00     412,997.09           1,715     317167.00   1,296,612.28
                                                                                                                                                                                                                                    total buy quantity    990140.00                                    990140.00
                                                                                                                                                                                                                                      percent of float        30.47                                        30.47
                                                                                                                                                                                                                                 total percent of float      175.13           total percent of float      175.13
                                                                       CONFIDENTIAL TREATMENT REQUESTED BY DTCC                                                                           Page 2 of 2                                                                                                                         DTCC-22
Case 1:18-cv-07291-VSB-RWL Document 74-11 Filed 08/10/20 Page 4 of 4

 AWX FLOAT              3,250,012
 AWX ABSOLUTE FLOAT 1,700,000
 DAILY                            Interactive Brokers Customers    % of Float/day                  % of Absolute Float/day
               24-Jul Buy                             763945.00                            23.51                         44.94
                      Sell                            763945.00                            23.51                         44.94
                                                                                                                          0.00
                        Total Trades                 1527890.00                              47.01                       89.88

                 25-Jul Buy                          1083950.00                              33.35                      63.76
                        Sell                         1083950.00                              33.35                      63.76
                                                                                                                         0.00
                        Total Trades                 2167900.00                              66.71                     127.52

                 26-Jul Buy                          1082250.00                            33.30                        63.66
                        Sell                         1082250.00                            33.30                        63.66
                                                                                                                         0.00
                        Total Trades                 2164500.00                              66.60                     127.32

                 27-Jul Buy                            886938.00                           27.29                        52.17
                        Sell                           886938.00                           27.29                        52.17
                                                                                                                         0.00
                        Total Trades                 1773876.00                              54.58                     104.35

                 30-Jul Buy                            884610.00                           27.22                        52.04
                        Sell                           884610.00                           27.22                        52.04
                                                                                                                         0.00
                        Total Trades                 1769220.00                              54.44                     104.07

                 31-Jul Buy                            990140.00                           30.47                        58.24
                        Sell                           990140.00                           30.47                        58.24
                                                                                                                         0.00
                        Total Trades                 1980280.00                              60.94                     116.49


 TOTAL SHORT SWING      total buy                    5691833.00 total buy % of float                                   175.14
                        total sell                   5691833.00 total sell % of float                                  175.14
                        total trade                    11383666 total trade % of float                                 350.28


                                                                   total buy % of absolue float                        334.81
                                                                   total sell % of absolute float                      334.81
                                                                   total trade % of absolute float                     669.63
